762 N.W.2d 486 (2009)
Patrick McCARTHY, Plaintiff-Appellant,
v.
Alison SCOFIELD, Department of Human Services, Andrea Dean, Oakland County Prosecutor, Amy Allen, Child Abuse & Neglect House/Oakland County Care House, Carole Boyd, Oakland County Friend of the Court, Thomas Callahan, and Milford Police Department, Defendants-Appellees.
Docket No. 138034, COA No. 284129.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the motion to strike is DENIED. The application for leave to appeal the October 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.